DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,872,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 3, 2022 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, that Choi does not disclose “a global control circuit configured to drive the sensor elements simultaneously, the global control circuit extending along the long side direction,” as claimed by Applicant, and that “‘a global control circuit configured to drive the sensor elements simultaneously’ cannot reasonably be construed as reading upon any type of circuit, in this case individual buffer circuits.”
And to support this argument, Applicant states that “[f]irstly, the buffers 400 are passive elements that receive signals Tx and then pass those signals to the array. They do not drive the sensor elements, let alone doing so simultaneously. The person of ordinary skill in the art would readily understand that these buffers do not represent a global control circuit.”.  And to further support this argument, Applicant also states, that “[a]s evident from FIG. 2 of Choi, the driving buffers (here, 40) clearly receive signals from the row decoder and pass them to the array. At best, the row decoder could possibly be construed as a control circuit, although it is not described as a global control circuit as claimed. But, even at that, the row decoder extends in the short side direction, according to the example in the Action (1280 columns, 960 rows).”, and “FIG. 11 of Choi illustrates that the drive signal is first generated (S1120), and then provided to the buffer circuits (S1130). The reasonable example of a control circuit would be the circuit that generates the drive signals, not the buffers that merely pass these drive signals to the array. Choi does not disclose the actual circuit that generates the drive signals, and as such Choi cannot be assumed to disclose such a circuit that extends along the long side direction as claimed.”

However, the Examiner notes that as currently claimed, there are no limitations that would limit the global control circuit to any specific circuitry and/or preclude the use of a set of buffers as a global control circuit.  The Examiner also notes that contrary to Applicant’s argument, the global control circuit of Applicant’s invention is comprised of a set of buffers, an example of which can be seen in figure 2A (elements 31 and 32 of the global control circuit 13 comprise buffers).  As such, the combination of the buffers 400 (i.e., the surrounding drivers) of Choi are considered to correspond to the claimed global control circuit similarly to Applicant’s invention.  Additionally, the Examiner also notes that Choi discloses that the buffers 400 “apply the drive signal” to the sensor elements (e.g., column 6, lines 61-67, and column 7, lines 39-47), and since the buffers are connected to the grid formed by driving line 300, which connects to all of the sensor elements, the drive signal is applied to each of the sensor elements simultaneously (e.g., column 7, line 30-38, and figure 7: 300, 400; each of the buffers 400 applies the drive signal TX to the driving line grid 300, which is connected to all of the sensor elements).
With respect to Applicants arguments related to FIG. 2 of Choi, the Examiner notes that FIG. 2 of Choi is disclosed as being related art, and is not part of the invention of Choi (see column 4, lines 27-43).  However, the even if this were part of the invention, the Examiner notes that Choi does disclose that the buffers 40 do “drive” the shutters of the pixels, contrary to Applicant’s argument that they simply “receive signals from the row decoder and pass them to the array” (see column 4, lines 35-36).  And furthermore, as noted above, the row decoder of Choi has not been considered to correspond to the claimed global control circuit, but rather, the set of buffers 400 as been relied upon for this element, wherein the set of buffers is considered to extend along the long side direction (i.e., along the top/bottom side of the 1280 columns).  
And with respect to Applicants arguments related to FIG. 11 of Choi, the Examiner notes that the claim does not include any limitations regarding the generation of the drive signals, but merely recites that the global control circuit is configured to “drive the sensor elements”.  As such, the buffers 400 of Choi are considered to drive the sensor elements (e.g., column 6, lines 61-67, column 7, line 30-38, and figure 7: 300, 400; each of the buffers 400 applies the drive signal TX to the driving line grid 300, which is connected to all of the sensor elements).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi et al. (US Patent 9,571,764).
In regard to claim 1, note Choi discloses the use of a sensor chip comprising a pixel array located in a rectangular-shaped area, in which a plurality of sensor elements are arranged in an array pattern, the rectangular-shaped area having a long side that extends in a long side direction and a short side that extends in a short side direction (column 7, lines 13-24, and figure 7: 200; the pixel array is rectangular, having 1280 columns and 960 rows), and a global control circuit configured to drive the sensor elements simultaneously, the global control circuit extending along the long side direction (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 400; the driving buffers 400 are considered to be a global control circuit that simultaneously drive the sensor elements, wherein the driving buffers 400 are formed extending along the direction of the long size, i.e., along the upper and lower sides, having 1280 columns).
In regard to claim 2, note Choi discloses that the array pattern has rows and columns (column 7, lines 13-24, and figure 7: 200; the pixel array has 1280 columns and 960 rows), and driving elements respectively corresponding to each column are connected to one of a plurality of control lines respectively disposed for each column of the sensor elements, the control lines extending in the short side direction (column 6, line 48 – column 7, line 47, and figure 7: 300, 400; the driving buffers 400 are connected to each of the 1280 columns using the control lines 300 which extend between the upper and lower sides).
In regard to claim 3, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the control lines are respectively connected to the global control circuits at opposite ends (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 300, 400; the set of driving buffers 400 in each of the upper and lower sides is considered to be a respective global control circuit, wherein each is connected to opposite ends of the control lines 300 extending between the upper and lower sides).
In regard to claim 8, note Choi discloses the use of an electronic apparatus including a sensor chip according to claim 1 (column 1, lines 36-40, and column 11, lines 51-52; the sensor is used in a camera).
In regard to claim 9, note Choi discloses that the array pattern has rows and columns (column 7, lines 13-24, and figure 7: 200; the pixel array has 1280 columns and 960 rows), and driving elements respectively corresponding to each column are connected to one of a plurality of control lines respectively disposed for each column of the sensor elements, the control lines extending in the short side direction (column 6, line 48 – column 7, line 47, and figure 7: 300, 400; the driving buffers 400 are connected to each of the 1280 columns using the control lines 300 which extend between the upper and lower sides).
In regard to claim 10, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the control lines are respectively connected to the global control circuits at opposite ends (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 300, 400; the set of driving buffers 400 in each of the upper and lower sides is considered to be a respective global control circuit, wherein each is connected to opposite ends of the control lines 300 extending between the upper and lower sides).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 9,571,764), in view of Cho (US Pub. 2014/0077063).
In regard to claim 5, note the primary reference of Choi discloses the use of a sensor chip, as discusses with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the sensor chip has a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the global control circuit is arranged are stacked.
In analogous art, Cho discloses a sensor chip having a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the control circuit are arranged are stacked (paragraphs 0023-0024, 0026, and figures 2-4 & 15: 32, 34; substrate 32 includes the pixel array, and substrate 34 includes the logic circuitry used to control the pixel array).  Cho teaches that the use of a sensor chip having a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the control circuit is arranged are stacked is preferred in order to reduce circuit area (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the sensor chip includes a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the control circuit is arranged are stacked, in order to reduce circuit area, as suggested by Cho.  And based on the combination of Choi and Cho, the control circuit arranged on the logic substrate of Cho is considered to include the global control circuit of Choi. 
In regard to claim 6, note Cho discloses that driving/control elements are arranged in the logic substrate, and are connected to a first end portion of a control line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate (paragraphs 0024, 0026, 0032, 0037-0040, 0054, figures 2-4, 7-8: 38/80; elements 38/80 are considered to be connection paths/vias that are arranged on the periphery area of imaging substrate 32, which are used to connect the driving/control elements of the logic substrate 34 with the control lines, i.e., column lines, arranged on the imaging substrate 32).  And based on the combination of Choi and Cho, these driving/control elements arranged on the logic substrate are considered to correspond to the driving elements 400 of the global control circuit of Choi.
In regard to claim 7, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the driving elements are connected to a first end portion and a second end portion of a control line through connection portions respectively disposed on the opposite sides (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 300, 400; the set of driving buffers 400 in each of the upper and lower sides is considered to be a respective global control circuit, wherein each is connected to opposite ends of the control lines 300 extending between the upper and lower sides).  Additionally, Cho discloses that the driving/control elements are arranged in the logic substrate, and are connected to a control line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate (paragraphs 0024, 0026, 0032, 0037-0040, 0054, figures 2-4, 7-8: 38/80; elements 38/80 are considered to be connection paths/vias that are arranged on the periphery area of imaging substrate 32, which are used to connect the driving/control elements of the logic substrate 34 with the control lines, i.e., column lines, arranged on the imaging substrate 32).  And based on the combination of Choi and Cho, the connection portions are considered to connection paths/vias, formed in the logic substrate, which are disposed at each end of the control line, in order to form a connection with each of the respective global control circuits.
In regard to claim 12, note the primary reference of Choi discloses the use of electronic apparatus, as discussed with respect to claim 8 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the sensor chip has a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the global control circuit is arranged are stacked.
In analogous art, Cho discloses a sensor chip having a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the control circuit are arranged are stacked (paragraphs 0023-0024, 0026, and figures 2-4 & 15: 32, 34; substrate 32 includes the pixel array, and substrate 34 includes the logic circuitry used to control the pixel array).  Cho teaches that the use of a sensor chip having a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the control circuit is arranged are stacked is preferred in order to reduce circuit area (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the sensor chip includes a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the control circuit is arranged are stacked, in order to reduce circuit area, as suggested by Cho.  And based on the combination of Choi and Cho, the control circuit arranged on the logic substrate of Cho is considered to include the global control circuit of Choi. 
In regard to claim 13, note Cho discloses that driving/control elements are arranged in the logic substrate, and are connected to a first end portion of a control line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate (paragraphs 0024, 0026, 0032, 0037-0040, 0054, figures 2-4, 7-8: 38/80; elements 38/80 are considered to be connection paths/vias that are arranged on the periphery area of imaging substrate 32, which are used to connect the driving/control elements of the logic substrate 34 with the control lines, i.e., column lines, arranged on the imaging substrate 32).  And based on the combination of Choi and Cho, these driving/control elements arranged on the logic substrate are considered to correspond to the driving elements 400 of the global control circuit of Choi.
In regard to claim 14, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the driving elements are connected to a first end portion and a second end portion of a control line through connection portions respectively disposed on the opposite sides (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 300, 400; the set of driving buffers 400 in each of the upper and lower sides is considered to be a respective global control circuit, wherein each is connected to opposite ends of the control lines 300 extending between the upper and lower sides).  Additionally, Cho discloses that the driving/control elements are arranged in the logic substrate, and are connected to a control line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate (paragraphs 0024, 0026, 0032, 0037-0040, 0054, figures 2-4, 7-8: 38/80; elements 38/80 are considered to be connection paths/vias that are arranged on the periphery area of imaging substrate 32, which are used to connect the driving/control elements of the logic substrate 34 with the control lines, i.e., column lines, arranged on the imaging substrate 32).  And based on the combination of Choi and Cho, the connection portions are considered to connection paths/vias, formed in the logic substrate, which are disposed at each end of the control line, in order to form a connection with each of the respective global control circuits.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697